Citation Nr: 1225739	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  10-21 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a left eye disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty from July 1992 to September 1996.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the benefits sought on appeal.  

The Board recognizes that, in his May 2010 substantive appeal, the Veteran requested a videoconference hearing before a Veterans Law Judge.  A hearing was scheduled for June 14, 2012.  In advance of that date, the Veteran was sent a hearing notification letter, which was not returned as undeliverable.  Nevertheless, the Veteran did not report for his scheduled hearing.  Nor did he provide any explanation for his failure to attend or request that the hearing be rescheduled.  Accordingly, the Board finds that the Veteran's hearing request has effectively been withdrawn.  38 C.F.R. § 20.704(d) (2011).


REMAND

Although the Board regrets the additional delay, further development is necessary prior to the disposition of the Veteran's claim.  

The Veteran contends that he suffers from pterygium and related left eye problems that had their onset in service.  

His account of active duty pathology is corroborated by his service medical records, which show that in August 1992 he sought treatment for itching and drainage of both eyes.  The Veteran's symptoms were found to comport with a diagnosis of blepharitis/conjunctivitis for which he was prescribed sterile eye drops.  His subsequent service medical records are negative for any complaints or clinical findings of eye problems.  Moreover, no eye problems were reported or shown during his July 1996 separation examination.  While that weighs against a finding of chronicity in service, the Veteran nevertheless contends that the overall evidence of record reflects a continuity of symptomatology after discharge that supports his service connection claim.  38 C.F.R. § 3.303(b) (2011).

The Board acknowledges that the Veteran, while a lay person, is competent to report an ongoing history of left eye symptoms, which lie within the realm of his personal experience.  Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the credibility of his assertions is not automatically diminished by a lack of concurrent medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Nevertheless, the Board observes that those assertions are entitled to increased evidentiary weight if supported by medical or other probative evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Medical evidence has been presented here.  Indeed, the Veteran has submitted private medical records, which show that he has received extensive outpatient treatment and undergone laser surgery to address his left eye pterygium and related symptoms.  Moreover, while those private records are all dated in the late 2000s, they expressly indicate that the Veteran's left eye problems began several years before he pursued clinical treatment.  However, it does not appear that any of the Veteran's private treating providers has specifically related his current left eye pathology to his active service.  Nor has any other clinician or medical examiner opined as to such a relationship.

The Board recognizes that the Veteran himself believes that his current left eye symptoms are directly attributable to his in-service conjunctivitis or are otherwise service-related.  While competent to report a history of left eye problems, the Veteran has not demonstrated the clinical expertise to relate his current symptoms to a disease or injury in service.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. Brown, 10 Vet. App. 183 (1997) (layperson is generally not capable of opining on matters requiring medical knowledge).  Accordingly, his lay assertions, standing alone, fall short of establishing a positive nexus sufficient to grant his claim.

While insufficient to award service connection, the lay statements, in conjunction with the other evidence of record, are enough to trigger the need for a VA examination and etiological examination in the Veteran's claim.  VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

In this case, the evidence suggests, but does not dispositively show, that his current left eye problems began in service.  Accordingly, as the Veteran not yet undergone a VA examination in connection with his claim, one should be administered on remand.  38 C.F.R. § 3.159(c)(4) (2011).

Finally, it appears that pertinent medical records may be outstanding.  The most recent records from the Veteran's private ophthalmologic surgeon (Sarah J. Hays, M.D., of Lakeshore Laser of Vision First in Birmingham, Alabama) are dated on October 2, 2009.  However, those records note that the Veteran was scheduled to return in two weeks for additional post-surgery outpatient treatment.  No records of that treatment have been associated with the Veteran's claims file.

As VA is now on notice that outstanding private records may exist that are pertinent to the Veteran's claim, the Board finds that efforts to obtain those records should be made.  Accordingly, on remand, the Veteran should be asked to complete a written authorization for the release of records from his private surgeon dated after October 2, 2009, and any other pertinent medical records that remain outstanding.  It should be explained to him that any prior authorization for the release of his private medical records has now expired and he will need to reauthorization the release of any additional private records before those records may be obtained.  The Veteran also should be notified to submit any pertinent private treatment records in his own possession.

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining the necessary authorization from the Veteran, obtain and associate with the claims folder all outstanding records of private treatment for left eye problems, to specifically include all records from his private ophthalmologic surgeon (Sarah J. Hays, M.D., of Lakeshore Laser of Vision First in Birmingham, Alabama) dated after October 2, 2009.  Explain to the Veteran that any prior authorization for the release of his private medical records has expired, and that he will need to reauthorize the release of any additional records in order for VA to obtain them.  If the Veteran provides completed release forms, request the identified treatment records.  All attempts to secure those records must be documented in the claims folder.  The Veteran should also be advised to submit any additional pertinent medical records in his own possession in support of his claim.

2.  After the above development has been completed, schedule the Veteran for a VA examination to determine the nature and etiology of any current left eye disability.  The examiner should review the claims folder and should note that review in the report.  The examiner should provide a rationale for the opinion and reconcile it with all relevant evidence of record, including the Veteran's account of longstanding eye problems that began in service and have persisted and worsened since that time.  The examiner should also consider the service medical records, showing treatment for symptoms of bilateral blepharitis/conjunctivitis, the lack of any complaints or clinical findings of eye abnormalities on separation, and the post-service clinical evidence of treatment for pterygium and related left eye symptoms, which culminated in the Veteran's September 2009 laser surgery.  Additionally, the examiner should consider the Veteran's assertions regarding a continuity of left eye symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Specifically, the examiner's opinion should address the following:  

a)  Diagnose all current left eye disorders.

b)  State whether it is at least as likely as not (50 percent or greater probability) that any current left eye disorder was caused or aggravated by the blepharitis or conjunctivitis and related symptoms for which the Veteran was treated in August 1992, or whether any current eye disorder is related to that inservice blepharitis or conjunctivitis.  

c)  State whether it is at least as likely as not (50 percent or greater probability) that any current left eye disorder is otherwise related to the Veteran's active service.

3.  Then, readjudicate the claim.  If any aspect of the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Afterwards, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

